Exhibit Alcon Independent Director Committee Says Company’s Q4/FY 2009 Financial Results Underscore Gross Inadequacy of Novartis’ Proposal to Minority Shareholders o The Committee Applauds Alcon Management and Employees for Outstanding Performance in 2009 o Committee Reiterates Commitment to Fight for the Rights of Minority Shareholders and to Take All Appropriate and Available Actions to Defend Minority Shareholders Against Novartis’ Attempt to Force Grossly Inadequate Merger Proposal HUENENBERG, Switzerland – February 12, 2009 – The Alcon (NYSE: ACL) Independent Director Committee today said that Alcon’s impressive Q4/FY 2009 financial results underscore the intrinsic value of Alcon and reinforce its conclusion that the Novartis proposal is grossly inadequate. The Committee further noted that the financial results extend an impressive tradition of excellence, as Alcon has now outperformed Wall Street estimates in 27 of the 30 fiscal quarters since its IPO, including the last five consecutive quarters. Alcon yesterday reported that Q4 global sales rose 14.5 percent to $1.72 billion and net earnings for the fourth quarter grew 8.0 percent to $458 million or $1.51 per diluted share. Thomas G.
